Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.

Remarks
This Notice of Allowability is in response to applicant’s reply filed on February 25, 2021, under which claims 11-30 were pending and under consideration.
 
Response to Arguments
	Applicant’s amendments have overcome the previous claim objections. Therefore, the claim objections have been withdrawn.
Applicant’s amendments to claims 11 and 18 have overcome the previous claim rejections under 35 U.S.C. § 101. Therefore, the rejections have been withdrawn.   

Reasons for Allowance
Claims 11-30 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or suggest at least the following limitations: 
“determine font pair scores between the input font and a plurality of digital fonts by comparing a distance between the feature vector of the input font and feature vectors of each digital font of the plurality of digital fonts in both a learned symmetric compatibility space and a learned asymmetric compatibility space” (independent claim 11)

“a step for determining one or more output fonts that pairs with the input font based on the feature vector, the feature vectors, a symmetric projection matrix, and an asymmetric projection matrix” (independent claim 18) 

“determine font pairing scores…utilizing a scoring function that compares a distance between the feature vector of the input font and feature vectors of each of the plurality of digital fonts in both the learned symmetric compatibility space and the learned asymmetric compatibility space” (independent claim 23)

The closest prior art of record is as follows.
Naik (US 20110289407) A teaches a system configured to receive an input font; [[0044]; FIG. 6, step 615 and FIG. 7, step 710.] determine font pairing scores between the input font and a plurality of digital fonts [[0044]: “determine the fonts to recommend to a user in response to the user selecting a particular font when composing a document”; [0067]; [0064] (ordered by the popularity according to the statistical model)] by comparing a distance between the input font and each digital font of the plurality of digital fonts [[0067] teaches a similarity space (“…similarity space within the statistical model…Groups or combinations of fonts may be found close to the font received in the similarity space…”)] and present, to a user based on the font pairing scores, one or more output fonts that pair with input font. [FIG. 6, step 630; [0064]: “displaying combinations of one or more fonts recommended, ordered by the popularity.”].
However, Naik does not teach the use of both a learned symmetric compatibility space and a learned asymmetric compatibility space.
	Cao et al. (“Similarity metric learning for face recognition,” proceedings of the IEEE International Conference on Computer Vision, pp. 2408-2415, 2013) teaches a generalized similarity metric of the form of             
                
                    
                        f
                    
                    
                        (
                        M
                        ,
                        G
                        )
                    
                
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    ~
                                
                            
                            
                                i
                            
                        
                        ,
                        
                            
                                
                                    
                                        x
                                    
                                    ~
                                
                            
                            
                                j
                            
                        
                    
                
                =
                
                    
                        
                            
                                x
                            
                            ~
                        
                    
                    
                        i
                    
                    
                        T
                    
                
                G
                
                    
                        
                            
                                x
                            
                            ~
                        
                    
                    
                        j
                    
                
                -
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            ~
                                        
                                    
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                x
                                            
                                            ~
                                        
                                    
                                    
                                        j
                                    
                                
                            
                        
                    
                    
                        T
                    
                
                M
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    ~
                                
                            
                            
                                i
                            
                        
                        -
                        
                            
                                
                                    
                                        x
                                    
                                    ~
                                
                            
                            
                                j
                            
                        
                    
                
            
        , which is similar to the scoring function f (M,G)(xi ,yj)=xTGy−(x−y)T M(x−y) of the instant application [see Cao, page 2409, right column, bottom paragraph, and equations 4, 6, and 7, as discussed in the pre-interview first office action of 09/01/2020]. 
However, Cao does not teach the use of both a learned symmetric compatibility space (e.g., a symmetric projection matrix) and a learned asymmetric compatibility space (e.g., a symmetric projection matrix), and does not teach the application of its similarity metric to font compatibility. In particular, the matrix “G” in Cao is not an asymmetric compatibility space.
The remaining dependent claims 12-17, 19-22 and 24-30 incorporate the limitations of the independent claims discussed above, and contain allowable subject matter at least on the basis of their dependencies.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124